DETAILED ACTION
This action is in response to the application filed 22 January 2021, claiming benefit back to 30 April 2013.
	Claims 1 – 22 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted have been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/829,857 filed on 25 March 2020, now U.S. Patent 10,937,044 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5 – 7, 8 – 10, 12 – 14, 15 – 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims  of U.S. Patent No. 10,937,044 (‘044 patent). 
	Claims 4, 11, and 18 are rejected as being dependent from rejected claims. 
	
	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not claim 1 of the instant application merely claims the additional elements of a memory and a processor performing the sending the pingback instructions from a pingback server.  It would have been obvious to one of ordinary skill in the art to run servers on a system comprising a processor and a memory (see also, 10,937,044, column 45, lines 37 – 49, which disclose the apparatus, methods, articles of manufacture, and/or systems disclosed herein are run on a processor system). 
	Claims 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 6  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application merely claims the additional elements of a memory and a processor performing the sending the pingback instructions from a pingback server.  It would have been obvious to one of ordinary skill in the art to run servers on a system comprising a processor and a memory. 
	Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application merely claims the additional elements of a memory and a processor performing the sending the pingback instructions from a pingback server.  It would have been obvious to one of ordinary skill in the art to run servers on a system comprising a processor and a memory.

	Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application recites a “means for sending pingback instructions” and “means for monitoring impressions”, while claim 1 of the ‘044 patent recites the narrower limitations of a “beacon server” and an “impression monitor server”.  The narrower limitations of the ‘044 patent would anticipate claim 1 of the instant application. 
	Claims 9, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 6  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as discussed in respect to claim 8, the ‘044 claims would anticipate the claims of the instant application. 
	Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as discussed in respect to claim 8, the ‘044 claims would anticipate the claims of the instant application. 

15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the instant application merely claims the additional elements of a memory and a processor performing the sending the pingback instructions and logging impressions. It would have been obvious to one of ordinary skill in the art to run servers, such as the beacon and impression monitoring servers of the ‘044 patent, on a system comprising a processor and a memory. 
	Claims 16, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 6, and 7  of U.S. Patent No. 10,937,044 (‘044 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the instant application merely claims the additional elements of a memory and a processor performing the sending the pingback instructions and logging impressions. It would have been obvious to one of ordinary skill in the art to run servers, such as the beacon and impression monitoring servers of the ‘044 patent, on a system comprising a processor and a memory. 

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN S MILLER/Primary Examiner, Art Unit 3683